DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 10–13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0124921 Qin et al. in view of U.S. Patent Application Publication No. 2012/0268696 to Yim et al.
	Regarding Claim 1, Qin discloses (where the entire document is relevant) a display panel (e.g., Fig. 1), comprising: a substrate 1; a plurality of light emitting elements disposed on the substrate (e.g., 11/4/5/6); each of the light emitting elements comprises a first electrode 4, a light emitting functional layer 5 and a second electrode 6 arranged along a direction perpendicular to the substrate and away from the substrate (Fig. 1); and at least one transmissive/non-transmissive module (e.g., 8/9/10, paragraph [0025]) arranged on a side, close to the substrate, of the first electrode of at least one of the light emitting elements, and/or on a side, away from the substrate, of the second electrode of at least one of the light emitting elements (e.g., Fig. 1); the transmissive/non-transmissive module is configured to switch between a transmissive state and a non-transmissive state (e.g., paragraph [0025], determining whether and how much light passes).
	Qin does not explicitly disclose that the transmissive/non-transmissive module is a transmissive-reflective module that switches between a transmissive state and a reflective state.
	Yim discloses a display, and teaches using an optical reflectance conversion device 4 (e.g., Figs. 9 and 10), to control light passing from behind the display to the viewer, to achieve a selectively transparent display where images behind the display may be visible (e.g., paragraphs [0047]–[0050]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Qin such that the transmissive/non-transmissive module is a transmissive-reflective module that switches between a transmissive state and a reflective state, as suggested by Yim, in order to provide a selectively transparent display.
	Regarding Claim 3, the combination of Qin and Yim would have rendered obvious wherein first electrodes and second electrodes of the light emitting elements are all transmissive electrodes (where selecting the electrodes as transmissive or reflective would have been obvious as a matter of design choice, based on the desired type of display, and would result in predictable operation of the device); the transmissive-reflective module is disposed on a side, close to the substrate, of the first electrodes of the light emitting elements (e.g., Fig. 1 of Qin; Figs. 9 and 10 of Yim, also where selecting a side of the light emitting elements would be obvious as a matter of design choice, where the selection is from a limited number of solutions, each of which yields predictable results, MPEP § 2144.04).
	Regarding Claim 4, the combination of Qin and Yim would have rendered obvious a specular reflection layer arranged on a side, close to the substrate, of the transmissive-reflective module (where including a reflective layer on a device designed to control reflection would have been obvious).
Regarding Claim 6, the combination of Qin and Yim would have rendered obvious wherein first electrodes of the light emitting elements are all reflective electrodes (e.g., reflective anode of Qin), and second electrodes of the light emitting elements are all transmissive electrodes (e.g., so that light can pass through to reflect off of the reflective anode of Qin); the transmissive-reflective module is arranged on a side, away from the substrate, of the second electrodes of the light emitting elements (e.g., Fig. 1 of Qin; Figs. 9 and 10 of Yim, also where selecting a side of the light emitting elements would be obvious as a matter of design choice, where the selection is from a limited number of solutions, each of which yields predictable results, MPEP § 2144.04).
Regarding Claim 10, the combination of Qin and Yim would have rendered obvious wherein the transmissive-reflective module is disposed on a side, close to the substrate, of the first electrode of at least one of the light emitting elements (e.g., Fig. 1 of Qin; Figs. 9 and 10 of Yim, also where selecting a side of the light emitting elements would be obvious as a matter of design choice, where the selection is from a limited number of solutions, each of which yields predictable results, MPEP § 2144.04); the display panel further comprises: a pixel driving circuit arranged between the transmissive-reflective module and the substrate (not explicitly shown in Qin and Yim, but understood as a requirement to drive the pixels, and selecting the location would have been obvious as a matter of design choice, in this case, where between the transmissive-reflective module and the substrate would provide the pixel driving circuit access to the pixels to be driven).
Regarding Claim 11, the combination of Qin and Yim would have rendered obvious wherein the transmissive-reflective module is disposed on a side, away from the substrate, of the second electrode of at least one of the light emitting elements (e.g., Fig. 1 of Qin; Figs. 9 and 10 of Yim, also where selecting a side of the light emitting elements would be obvious as a matter of design choice, where the selection is from a limited number of solutions, each of which yields predictable results, MPEP § 2144.04); the display panel further comprises: an encapsulation layer (e.g., 12 of Qin) arranged on a side, away from the substrate, of the transmissive-reflective module.
Regarding Claim 12, the combination of Qin and Yim would have rendered obvious wherein the transmissive-reflective module is disposed on a side, away from the substrate, of the second electrode of at least one of the light emitting elements (e.g., Fig. 1 of Qin; Figs. 9 and 10 of Yim, also where selecting a side of the light emitting elements would be obvious as a matter of design choice, where the selection is from a limited number of solutions, each of which yields predictable results, MPEP § 2144.04); the display panel further comprises: a circular polarizer arranged on a side, away from the substrate, of the transmissive-reflective module (e.g., paragraph [0015] of Yim).
Regarding Claim 13, the combination of Qin and Yim would have rendered obvious a display device, comprising the display panel according to claim 1 (where use of a display panel within a display device would have been obvious, e.g., paragraph [0002] of Qin).
Regarding Claim 15, the combination of Qin and Yim would have rendered obvious wherein first electrodes and second electrodes of the light emitting elements of the display panel are all transmissive electrodes (where selecting the electrodes as transmissive or reflective would have been obvious as a matter of design choice, based on the desired type of display, and would result in predictable operation of the device), and the transmissive-reflective module of the display panel is disposed on a side, close to the substrate, of the first electrodes of the light emitting elements (e.g., Fig. 1 of Qin; Figs. 9 and 10 of Yim, also where selecting a side of the light emitting elements would be obvious as a matter of design choice, where the selection is from a limited number of solutions, each of which yields predictable results, MPEP § 2144.04); the display device further comprises: a reflective mirror arranged on a non-display side of the display panel, and a mirror surface of the reflective mirror faces the display panel (where including a reflective mirror and surface as part of a component designed to be reflective would have been an obvious design choice, achieving predictable results).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Qin and Yim, in view of U.S. Patent Application Publication No. 2020/0286436 to Lim.
Regarding Claim 2, the combination of Qin and Yim does not explicitly disclose wherein the display panel has a functional element arrangement area, and a main display area surrounding the functional element arrangement area; the light emitting elements comprise a first light emitting element arranged in the functional element arrangement area and a second light emitting element arranged in the main display area; wherein the first electrode and the second electrode of the first light emitting element are transmissive electrodes; the first electrode of the second light emitting element is a reflective electrode, and the second electrode of the second light emitting element is a transmissive electrode; the transmissive-reflective module is arranged in the functional element arrangement area and is positioned on a side, close to the substrate, of the first electrode of the first light emitting element.
Lim discloses a display, and teaches a functional element (e.g., camera 1201, Figs. 12–19 and their corresponding descriptions) disposed within a display (that is, surrounded by active display area) where the camera operates using light that passes through the display, while still including display pixels over the camera (e.g., Fig. 27A).
From this, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the functionality of a camera into the display of Qin and Yim by modifying the device of Qin and Yim to include the features of Lim, such that the combination would include wherein the display panel has a functional element arrangement area, and a main display area surrounding the functional element arrangement area; the light emitting elements comprise a first light emitting element arranged in the functional element arrangement area and a second light emitting element arranged in the main display area; wherein the first electrode and the second electrode of the first light emitting element are transmissive electrodes; the first electrode of the second light emitting element is a reflective electrode, and the second electrode of the second light emitting element is a transmissive electrode; the transmissive-reflective module is arranged in the functional element arrangement area and is positioned on a side, close to the substrate, of the first electrode of the first light emitting element.
Regarding Claim 14, the combination of Qin and Yim does not explicitly disclose wherein the display panel has a functional element arrangement area, and a main display area surrounding the functional element arrangement area; the light emitting elements of the display panel comprise a first light emitting element arranged in the functional element arrangement area and a second light emitting element arranged in the main display area; the first electrode and the second electrode of the first light emitting element are transmissive electrodes; the first electrode of the second light emitting element is a reflective electrode, and the second electrode of the second light emitting element is a transmissive electrode; the transmissive-reflective module of the display panel is arranged in the functional element arrangement area and is positioned on a side, close to the substrate, of the first electrode of the first light emitting element; the display device further comprises: a functional element arranged in the functional element arrangement area and arranged on a non-display side of the display panel.
Lim discloses a display, and teaches a functional element (e.g., camera 1201, Figs. 12–19 and their corresponding descriptions) disposed within a display (that is, surrounded by active display area) where the camera operates using light that passes through the display, while still including display pixels over the camera (e.g., Fig. 27A).
From this, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the functionality of a camera into the display of Qin and Yim by modifying the device of Qin and Yim to include the features of Lim, such that the combination would include wherein the display panel has a functional element arrangement area, and a main display area surrounding the functional element arrangement area; the light emitting elements of the display panel comprise a first light emitting element arranged in the functional element arrangement area and a second light emitting element arranged in the main display area; the first electrode and the second electrode of the first light emitting element are transmissive electrodes; the first electrode of the second light emitting element is a reflective electrode, and the second electrode of the second light emitting element is a transmissive electrode; the transmissive-reflective module of the display panel is arranged in the functional element arrangement area and is positioned on a side, close to the substrate, of the first electrode of the first light emitting element; the display device further comprises: a functional element arranged in the functional element arrangement area and arranged on a non-display side of the display panel.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Qin and Yim, in view of U.S. Patent Application Publication No. 2016/0048058 to Xu et al.
Regarding Claim 5, the combination of Qin and Yim would have rendered obvious wherein first electrodes and second electrodes of the light emitting elements are all transmissive electrodes (where selecting the electrodes as transmissive or reflective would have been obvious as a matter of design choice, based on the desired type of display, and would result in predictable operation of the device).
However, the combination of Qin and Yim does not explicitly disclose the display panel comprises two transmissive-reflective modules, one of the two transmissive-reflective modules is arranged on a side, close to the substrate, of the first electrodes of the light emitting elements, and the other of the two transmissive-reflective modules is arranged on a side, away from the substrate, of the second electrodes of the light emitting elements.
Xu discloses a display, and teaches (e.g., paragraph [0026] and Fig. 1) to include a viewing control portion, e.g., 5/6, on each side of the display to facilitate a dual sided display.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Qin and Yim such that the display panel comprises two transmissive-reflective modules, one of the two transmissive-reflective modules is arranged on a side, close to the substrate, of the first electrodes of the light emitting elements, and the other of the two transmissive-reflective modules is arranged on a side, away from the substrate, of the second electrodes of the light emitting elements, as suggested by Xu, in order to achieve a dual sided display.

Allowable Subject Matter
Claims 7–9 and 16–20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  each of Claims 7–9 and 16–20, either directly or through dependency, includes features not taught or rendered obvious by the prior art, when considered in combination with the remaining features of those respective claims, taken together and as a whole, including “wherein the transmissive-reflective module comprises: a polarizer; a liquid crystal cell arranged on a side, away from the light emitting elements, of the polarizer, and configured to enable a polarization direction of polarized light passing through the liquid crystal cell to be unchanged or deflected by 90 degrees; a distributed Bragg reflective film layer arranged on a side, away from the light emitting elements, of the liquid crystal cell, and the distributed Bragg reflective film layer has a relatively high reflection characteristic on light with a polarization direction perpendicular to an absorption axis of the polarizer; the distributed Bragg reflective film layer has a relatively high transmission characteristic on light with a polarization direction parallel to the absorption axis of the polarizer.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication No. 2021/0339680 to Lundy teaches a selectively transmissive/reflective portion 500 to selectively allow a display 400 to display an image or to form a mirror surface as part of a rearview mirror (e.g., Fig. 1d).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871